Citation Nr: 0005401	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-08 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1980 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  That rating decision, in 
pertinent part, denied the appellant's claim for service 
connection for post-traumatic stress disorder (PTSD).

Service connection has been denied for an acquired 
psychiatric disorder other than PTSD.  However, because the 
law and regulations applicable to entitlement to service 
connection for PTSD differ significantly from those 
applicable to other acquired psychiatric disorders, this 
claim is treated on a de novo basis.


FINDINGS OF FACT

1.  There is no competent medical evidence of PTSD. 

2.  The veteran has not presented a plausible claim for 
service connection for PTSD.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim for 
service connection for PTSD, and therefore there is no 
statutory duty to assist him in developing facts pertinent to 
his claim.  38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied under 38 C.F.R. § 3.303(b) by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from October 1980 to 
October 1982.  The veteran's enlistment examination, 
performed in October 1980, revealed essentially normal 
findings throughout.  A review of the veteran's service 
medical records did not reveal any treatment for or diagnosis 
of PTSD or any other psychiatric disorder.  An inservice 
personnel record, dated in October 1982, noted that the 
veteran elected not to undergo a separation examination.  

Post service medical records, dated in August 1986 through 
February 1998, were retrieved from VA medical centers in 
Hampton, Virginia and in Huntington, West Virginia.  A review 
of these records revealed treatment for a variety of 
conditions, including chronic alcoholism, bipolar disorder, 
depression and schizophrenia, paranoid.  No diagnosis of PTSD 
was indicated.

In February 1998, a VA psychiatric examination was conducted.  
The VA examiner conducting this examination indicated that he 
reviewed the veteran's claims file prior to conducting the 
examination.  A mental status examination revealed, in part:

This is a white male who appears his 
stated age.  He is slightly overweight.  
He wears a mustache and beard.  He is 
dressed in his Army field jacket.  He 
appears clean and well groomed.  His 
behavior is cooperative.  His speech is 
coherent and soft.  His thoughts are 
tangential at times.  He admits to 
fleeting suicidal ideas.  Thinking of his 
family deters self-destructive behavior.  
He reports national security agency had 
him under surveillance, but now they 
either quit messing with him or have 
developed more advanced techniques for 
watching him.  His affect is 
inappropriate.  His mood is labile.  He 
is tearful at times.  His cognitive 
functions are grossly preserved. 

The report concluded with diagnoses of schizophrenia, 
residual type, and alcohol dependence, in remission long-
term.  In addressing the inservice stressors alleged by the 
veteran, the VA examiner commented that they did not 
"fulfill criteria as per DSM-IV for the diagnosis of Post-
Traumatic Stress Disorder."
III. Analysis

In this case, the veteran asserts that he developed PTSD as a 
result of the duties and responsibilities assigned to him 
during his active duty service.  "Service connection for 
post-traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the condition." 38 C.F.R. 
§ 3.305(f) (1999); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(absent "proof of a present disability there can be no 
claim"); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (wherein the United States Court of Appeals for 
the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).
 
After thoroughly reviewing the veteran's claim file, the 
Board concludes that there is no medical evidence of record 
indicating that the he currently has PTSD.  The veteran's 
statements alone are not found to be competent evidence to 
establish a diagnosis of PTSD.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, or mental health professional, 
the veteran is not competent to make a determination he has 
PTSD.  See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

As noted above, the VA psychiatric examination, performed in 
February 1998, concluded that the veteran's reported 
stressors "do not fulfill criteria as per DSM-IV for the 
diagnosis of Post-Traumatic Stress Disorder."  The report 
concluded with a diagnosis of schizophrenia, a condition for 
which the veteran has previously been denied service 
connection.  Moreover, the veteran's post service medical 
records also failed to record a single PTSD diagnosis.  
Without medical evidence showing that the claimed disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board has thoroughly reviewed the claim file.  However, 
we find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. §1110 requires "current symptomatology" at the 
time the claim is filed in order for a veteran to be entitled 
to compensation for a disability such as PTSD.).

Where the veteran has not met this burden, the VA has no duty 
to assist him in developing facts pertinent to his claim, 
including no duty to provide him with another medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well-grounded, VA 
was under no duty to provide the veteran with an 
examination).  However, where a claim is not well-grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Unlike the situation in Robinette, the veteran has 
not put VA on notice of any additional evidence.

The Board has noted the comments of the veteran's accredited 
representative set forth in his informal presentation dated 
December 4, 1998, regarding a remand for development when the 
claim is not well rounded.  However, United States Court of 
Appeals for Veterans Claims has held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for PTSD is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

